Citation Nr: 1702082	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for insomnia, to include as secondary to a service-connected disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with depressed mood, adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder, and to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and grandfather


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 17, 1999, to November 9, 1999, and in the Navy from June 19, 2000, to July 21, 2000.

The case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, this matter was remanded for additional evidentiary development. As will be discussed further below, pertaining to the issues of entitlement to service connection for insomnia, and entitlement to service connection for an acquired psychiatric disability, the Board finds that an additional remand for further evidentiary development is necessary. However, as to the issues of entitlement to service connection for a left ankle disability and a low back disability, the Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2013, the Veteran and his grandfather presented testimony in a Travel Board hearing before the undersigned. A copy of the transcript has been associated with the claims file.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in the July 2014 VA medical examinations (see, e.g., 2014 VA ankle examination noting that the Veteran is currently unemployed because he cannot physically perform occupation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for insomnia, to include as secondary to a service-connected disability, and the issue of entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with depressed mood, and to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability is etiologically related to the Veteran's service.

2. The Veteran's left ankle disability is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 20.1304 (2016).

2. The criteria for establishing service connection for a left ankle disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 20.1304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, as to the claims of entitlement to service connection for a left ankle disability and of entitlement to service connection for a low back disability, the Board is granting in full the benefit sought on appeal. The Board notes that the Veteran was afforded VA examinations of his low back disability and his left ankle disability in July 2014; and that the RO did not readjudicate the issues on appeal, as directed by the Board's May 2014 Remand. However, given the outcome of these claims on appeal, the Board finds that any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310(a) (2016). In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Low Back Disability

The Veteran contends that he has a current low back disability as a result of his service.

As for the first element of service connection, a current disability, the Veteran has a current diagnosis of intervertral disc syndrome (IVDS) of the lumbar spine. See Hickson, 12 Vet. App. at 253; see July 2014 VA examination; see also October 2012 to March 2013 private treatment records from D. D., D.O. (noting a diagnosis of herniated intervertebral disc). Therefore, the first element of service connection has been met.

As for the second element of service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran contends that he injured his back while performing assisted push-ups in service. An October 2001 VA examination notes that the Veteran reported injuring his back while doing push-ups in service, that he went to the base medic, and that he was sent back to duty. Moreover, at the March 2013 Travel Board hearing, the Veteran explained that the injury occurred when he was doing partner assisted push-ups in service. An October 1999 service treatment record indicates back pain caused by doing partner assisted push-ups, with the pain causing his legs to give out. Given the Veteran's assertions and notations within the Veteran's service treatment records, the Board finds that the second prong of service connection is satisfied. Id.

Pertaining to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board finds that the evidence is sufficient to grant the claim. See Hickson, 12 Vet. App. at 253. The July 2014 VA examiner concluded that "[i]t is as likely as not that the presence of IVDS is attributable to the reported service connected back injury sustained from the accident in service." Although the VA examiner found that "it is less likely as not that this Veteran's complaints of back pain are proximately related to the service-connected ankle injury," the examiner did find that the Veteran's low back disability was related to the Veteran's asserted injury in service. Therefore, the Board finds that the probative evidence of record indicates a current disability, an event in service, and a nexus connecting the two, and thus warrants the grant of service connection on a direct basis. 

B. Left Ankle Disability

The Veteran contends that he has a current left ankle disability as a result of his service.

Pertaining to the first element of service connection, a current disability, the Veteran has a current diagnosis of instability mild inversion/eversion of the left ankle. See July 2014 VA examination. See Hickson, 12 Vet. App. at 253. Therefore, the first element of service connection has been met.

As for the second prong of service connection on a direct basis, an in-service incurrence or aggravation of a disease or injury, the Veteran notes a back and ankle injury in service. At the March 2013 Travel Board hearing, the Veteran noted that he injured his ankle shortly after joining the Navy and asserts that he was released from the Navy as a result of his ankle injury. He states that the ankle injury occurred when he was running and that he was sent to the hospital for x-rays and a cast. A June 2000 service treatment record notes a twisted ankle the morning after his induction into service in the Navy. A July 2000 service treatment record notes a grade II left ankle sprain/ fracture that was not correctable to meet Navy standards. Given the Veteran's assertions and notations within the Veteran's service treatment records, the Board finds that the second prong of service connection is satisfied. Id.

Therefore, this matter turns upon the third prong of service connection, a nexus between the claimed in-service disease or injury and the current disability. See Hickson, 12 Vet. App. at 253.

The July 2014 VA examiner opined that "[i]t is as likely than not that this Veteran's service-connected injury has resulted in a progressive disability of the ankles." The examiner continued, noting that "[t]his increase in disability is secondary to the development of continuing joint instability, which is greater than might be expected with normal aging." The examiner further noted that "[i]t is less likely as not that this Veteran's complaints of ankle pain are proximately related to the service connected back injury." Therefore, given that there is competent evidence that the Veteran's left ankle disability has been attributed to an injury in service, the Board finds that the probative evidence of record warrants the grant of the Veteran's claim for service connection of a left ankle disability on a direct basis.





ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a left ankle disability is granted.


REMAND

After a review of the record, the Board finds that the issues of entitlement to service connection for insomnia, and entitlement to service connection for an acquired psychiatric disorder, must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board will address each issue individually below.

I. Insomnia

The Veteran contends that he has insomnia as a result of the pain caused by his disabilities. See May 2010 Statement in Support of Claim; see March 2013 Travel Board hearing transcript. The Veteran specifically noted pain as due to his now service-connected low back disability and service-connected left ankle disability. See March 2013 Travel Board hearing transcript.

In the May 2014 Remand, the Board directed the RO to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's insomnia. The Board notes that the Veteran was provided a VA psychiatric examination in July 2014. However, the VA examination report does not indicate that the Veteran's insomnia was examined. The Veteran's assertions as to his sleep disturbances were not addressed in the July 2014 examination report, and instead, the VA examiner merely concluded that "insomnia was not diagnosed." 

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, given that the VA examination of record does not indicate that a thorough examination of the Veteran's insomnia was completed in accordance with the Board's May 2014 Remand, the Board must once again remand this matter for a VA examination. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

II. Acquired Psychiatric Disorder

Again, in this case, the Veteran asserts that he has a psychiatric disorder due to the pain caused by his disabilities. See May 2010 Statement in Support of Claim. At the March 2013 Travel Board hearing the Veteran stated that he has a current psychiatric condition brought on by pain. The Veteran states that he is in a lot of pain and has a lot of stress, and that his pain is worsening. The Veteran specifically noted pain as due to his now service-connected low back disability and service-connected left ankle disability.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, private treatment records dated from April 2008 to March 2013 note diagnoses of adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder. Moreover, a July 2014 VA examination report notes a diagnosis of adjustment disorder with depressed mood. The Board has accordingly characterized the mental health issue as an acquired psychiatric disorder, as shown on the title page.

In response to the Board's previous Remand, the Veteran was afforded a VA examination in July 2014. Although the VA examiner provided an opinion as to the etiology of the Veteran's current diagnosis of adjustment disorder with depressed mood, the VA examiner did not provide an opinion as to the etiology of the Veteran's acquired psychiatric disorders, other than adjustment disorder with depressed mood, to include adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder.

Again, the Board notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr, 21 Vet. App. at 311. Therefore, the Board must remand this matter for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. 

For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

2. Following completion of the above, the AOJ should refer the Veteran's claims file to the VA examiner who conducted the July 2014 VA psychiatric examination; or if unavailable to another examiner with sufficient expertise to provide the requested opinions. The examiner must note that the claims file and this remand have been reviewed. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

The examiner is directed to list all psychiatric disabilities diagnosed during the pendency of this appeal, including, adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder, and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder (including adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder) had its onset in service or is otherwise etiologically related to the Veteran's service. 

The examiner must also determine if any diagnosed psychiatric disorder (including adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder) was caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by either the service-connected left ankle disability or the service-connected low back disability. 

The examiner must provide a complete rationale for all opinions offered. In this regard, the examiner should address the Veteran's assertions (to include his March 2013 Travel Board hearing testimony) and his post-service medical treatment and diagnoses of adjustment disorder with mixed disturbances, generalized anxiety, recurrent moderate major depression, intermittent explosive disorder, and mood disorder. See April 2008 to March 2013 private treatment records.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Following completion of directive (1), arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current insomnia. The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current insomnia had its onset in service, or is otherwise related to the Veteran's military service.

The examiner must also determine if either the any current insomnia was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by either a left ankle disability or low back disability. 


The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Readjudicate the claims on appeal. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


